DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/27/2022 has been entered.

Response to Amendment
	The amendment filed on 6/27/2022 has been entered.  Claims 1-7, 9-13, 15-17, 71-73, and 75-76 are pending in the application.  Claims 7 and 9 are withdrawn.  Claims 8, 14, 18-70, and 74 are cancelled.  Claim 76 is new.  The amendments to the claims, specification, and drawings overcome each and every objection and 112(b) rejection previously set forth in the Final Office Action mailed on 1/28/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 75 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 75 depends from claim 74, which has been cancelled.  Therefore, it is unclear which claim that claim 75 is intended to be dependent upon.  For examination purposes, the Examiner interprets claim 75 to be dependent upon claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 10-13, 15-17, and 71-73 are rejected under 35 U.S.C. 103 as being unpatentable over Melsheimer et al. (US 2009/0247985 A1) in view of Middleton et al. (US 2005/0209555 A1) and further in view of Kissinger et al. (US 2004/0054320 A1).
	Regarding claim 1, Melsheimer discloses a system for delivering embolic material into a target location within a patient's body (syringe device 110, see Fig. 2a, par. [0041]), comprising:
a first chamber (chamber 176) including a first piston (piston 184) movable between a retracted position and a discharge position (see Figs. 2a-2d, par. [0049], [0052]) adjacent a first port (tubular port 188c, see Fig. 2a, par. [0046]), the first chamber (chamber 176) comprising a flowable embolic material therein (see par. [0045], [0049]);
a first actuator (plunger 180) coupled to the first piston (piston 184) for directing the first piston (piston 184) from the retracted position to the discharge position to deliver the flowable embolic material from the first chamber (chamber 176) out the first port (tubular port 188c) when the first piston (piston 184) is moved from the retracted position to the discharge position (Figs. 2a-2d, and see [0045], [0052]);
a barrel (barrel 122) including a second chamber (chamber 150, Fig. 2a) including a second piston (piston 156) movable between a retracted position and a discharge position (see Figs. 2a-2d, par. [0052]) adjacent a second port (port 188a, see Fig. 2a, par. [0046]), the second piston (piston 156) biased to move towards the discharge position (see [0043]);
a diverter (valve 120) adjacent the barrel (barrel 122) and communicating with the first (port 188c) and second (port 188a) ports (see Fig. 2a, par. [0041], [0047]), the diverter (valve 120) comprising a second actuator (arm 192, see Fig. 4, par. [0047]) for opening one of a first flow path (position F, see Figs. 2a-c) communicating between the first (port 188c) and second (port 188a) ports and a second flow path (position G, see Fig. 2d) communicating between the first port (port 188c) and an outlet (port 188b) of the diverter (valve 120) (see Fig. 2a, par. [0046]-[0047]); and
a mixing component (chamber 130 and channel 151, see Fig. 2a, par. [0052]. It is the Examiner's position that chamber 130 and channel 151 are a “mixing component” as they help create turbulence and mixing as described in par. [0052]) communicating with the first flow path (position F) for mixing the embolic material as the embolic material flows between the first chamber (chamber 176) and the second chamber (chamber 150) (see par. [0047], [0052]).
However, Melsheimer fails to state a housing, the barrel mounted within an interior of the housing, the diverter mounted within the interior of the housing, and wherein the mixing component includes an elongate member mounted within the interior of the housing, the elongate member comprising proximal and distal ends and a lumen housing a series of static mixing elements that mixes the embolic material as the embolic material flows between the first chamber and the second chamber.
Middleton teaches a mixing component (mixing apparatus 50, see Fig. 10) including an elongate member (body 51) with proximal and distal ends (see Fig. 10) and a lumen (passageway 52, see Fig. 10) housing a series of static mixing elements (series of restrictions or nozzles 53, see Fig. 10, par. [0063]) that mixes the embolic material as the embolic material flows between a first chamber and a second chamber (the interior chambers of the two syringes 10 as seen in Fig. 3; see [0054-0055]. Note that the mixing apparatus 50 in Fig. 10 is an embodiment of apparatus 20 in Fig. 3 as described in par. [0044], [0063], and [0071]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Melsheimer to include a mixing component including an elongate member and a series of static mixing elements connected to the tip 132 of Melsheimer as taught by Middleton in order to allow for better mixing with compositions of high mix ratios (see Middleton par. [0007], [0011]-[0015]), immiscible fluids (see Middleton par. [0011]-[0015]), rapidly curing polymers (see Middleton par. [0008]-[0009], [0011]-[0015]), and high viscosity fluids (see Middleton par. [0006], [0011]-[0015]).
However, Melsheimer as modified by Middleton above still fails to state a housing, the barrel mounted within an interior of the housing, the diverter mounted within the interior of the housing, and the elongate member mounted within the interior of the housing.
Kissinger teaches a multi-chamber fluid delivery system (see Fig. 1) comprising a housing (housing 11), the barrel (barrels of syringes 28/30/32) mounted within an interior of the housing (housing 11) (see Fig. 1, par. [0023]), the diverter (valves 18/20/22/24 divert flow and thus serve as “diverters”, see par. [0023]-[0024]) mounted within the interior of the housing (housing 11) (see Fig. 1, par. [0023]-[0024]), and the elongate member (connectors 66/68/72/64/70/74 connect multiple flow paths and thus serve as elongate members of “mixing components”, see Fig. 1, par. [0028]) mounted within the interior of the housing (housing 11) (see Fig. 1).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of modified Melsheimer to mount the barrel, the diverter, and the elongate member of modified Melsheimer in a housing as taught by Kissinger in order to hold the components of the system together (see Kissinger par. [0012]) and to facilitate connection of the system to other components used in the procedure (see Kissinger par. [0023], [0037]-[0038], Fig. 5).

Regarding claim 2, modified Melsheimer teaches the system of claim 1 substantially as claimed. Melsheimer further teaches that:
a) with the second actuator (arm 192, Fig. 4) opening the first flow path (position F, see par. [0047]), actuation of the first actuator (plunger 180, Figs. 2a-2d) causes the embolic material to exit the first chamber (chamber 176, Fig. 2a), pass along the first flow path (position F) through the mixing component (see modifications in view of Middleton above) to mix the embolic material and into the second chamber (chamber 150, Fig. 2a), thereby directing the second piston (piston 156, Figs. 2a-2d) to the retracted position, and, upon release of the first actuator (plunger 180, Figs. 2a-2d), the second piston (piston 156, Figs. 2a-2d) automatically returns back towards the discharge position to cause the embolic material to exit the second chamber (chamber 150, Fig. 2a), pass along through the first flow path (position F) through the mixing component (see modifications in view of Middleton above) to further mix the embolic material and into the first chamber (chamber 176, Fig. 2a, and see sequence of mixing shown in Figs. 2a-2d and [0052]); and
b) with the second actuator (arm 192, Fig. 4) thereafter opening the second flow path (see position G, see par. [0047]), actuation of the first actuator (plunger 180, Figs. 2a-2d) causes the embolic material to exit the first chamber (chamber 176, Fig. 2a), pass along through the second flow path (position G) and out the outlet (port 188b, see Fig. 2a, par. [0054]).

Regarding claim 3, modified Melsheimer teaches the system of claim 1 substantially as claimed. Melsheimer further teaches a tubular member (catheter 118, see Fig. 2a, par. [0041]) coupled to the outlet (port 188b) of the diverter (valve 120, see par. [0046]), the tubular member (catheter 118) comprising a proximal end (the end of catheter 118 just to the right of port 188b and collar 189 in Fig. 2a), a distal end sized for introduction into a patient's body (the end on the opposite side of the aforementioned proximal end in Fig. 2a, see par. [0054]), and a lumen extending between the proximal end and the distal end for delivering the embolic material from the outlet out the distal end (see par. [0054]).

Regarding claim 4, modified Melsheimer teaches the system of claim 1 substantially as claimed.  Melsheimer further teaches a tubular member (catheter 118, see Fig. 2a, par. [0041]) connectable to the outlet (port 188b) of the diverter (valve 120, see par. [0046]), the tubular member (catheter 118) comprising a proximal end (the end of catheter 118 just to the right of port 188b and collar 189 in Fig. 2a), a distal end sized for introduction into a patient's body (the end on the opposite side of the aforementioned proximal end in Fig. 2a, see par. [0054]), and a lumen extending between the proximal end and the distal end for delivering the embolic material from the outlet out the distal end (see par. [0054]).

Regarding claim 5, modified Melsheimer teaches the system of claim 3 substantially as claimed. Melsheimer further teaches that the proximal end of the tubular member (catheter 118) and the outlet (port 188b) of the diverter (valve 120) comprise one or more connectors (collar 189) for removably connecting the proximal end and the outlet (see Fig. 2a, par. [0046]).

Regarding claim 10, modified Melsheimer teaches the system of claim 1 substantially as claimed.  Kissinger further teaches that the second chamber (chamber of any of syringes 28/30/32) and mixing component (connectors 66/68/72/64/70/74 connect multiple flow paths and thus serve as “mixing components”, see Fig. 1, par. [0028]) are provided within a housing (housing 11) (see Fig. 1, see modifications to claim 1 in view of Kissinger above).

Regarding claim 11, modified Melsheimer teaches the system of claim 1 substantially as claimed.  Melsheimer further teaches wherein the diverter (valve 120) comprises a two-way manifold (positions F and G form a two-way manifold, see par. [0047]) in the housing (housing 11 of Kissinger – see modifications to claim 1 in view of Kissinger above).

Regarding claim 12, modified Melsheimer teaches the system of claim 10 substantially as claimed. Melsheimer further teaches that the second piston (piston 156) is biased to the discharge position by a mechanism (spring 160) within the housing (housing 11 of Kissinger – see modifications to claim 1 in view of Kissinger above) that stores energy when activated (see Figs. 2a-2d, par. [0049], [0052]).

Regarding claim 13, modified Melsheimer teaches the system of claim 10 substantially as claimed. Melsheimer further teaches that the second piston (piston 156) is biased to the discharge position by a spring (spring 160) within the housing (housing 11 of Kissinger – see modifications to claim 1 in view of Kissinger above) (see Figs. 2a-2d, par. [0043], [0052]).

Regarding claim 15, modified Melsheimer teaches the system of claim 1 substantially as claimed. Middleton further teaches wherein the static mixing elements (series of restrictions or nozzles 53, see Fig. 10, par. [0063]) are arranged sequentially such that embolic material passing through the mixing component (mixing apparatus 50, see Fig. 10) is mixed by the static mixing elements (series of restrictions or nozzles 53, see Fig. 10, par. [0063]).

Regarding claim 16, modified Melsheimer teaches the system of claim 1 substantially as claimed.  Middleton further teaches wherein the static mixing elements (series of restrictions or nozzles 53, see Fig. 10, par. [0063]) comprise one or more helical elements or flow dividers (see par. [0063]).

Regarding claim 17, modified Melsheimer teaches the system of claim 1 substantially as claimed. Melsheimer further teaches that the first chamber (chamber 176) is located within a barrel (barrel 168) of a syringe (syringe 116) (see Fig. 2a, par. [0045]), and wherein the first actuator (plunger 180) comprises a plunger (plunger 180) extending from the barrel (barrel 180) (see Fig. 2a, par. [0045]) and coupled to the first piston (piston 184) such that manual advancement of the plunger (plunger 180) causes the first piston (piston 184) to move from the retracted position to the discharge position (see par. [0045], [0049], [0052]).

Regarding claim 71, modified Melsheimer teaches the system of claim 1 substantially as claimed. Melsheimer further teaches that the diverter (valve 120) comprises a manifold (see positions F and G of valve 120 in Figs. 2a-2d and bores 190a, 190b; par. [0047]) including a first manifold port communicating with the first port of the first chamber (bore 190b in position F of valve 120 in Fig. 2a and see [0047], [0052]), a second manifold port communicating with the second port of the second chamber (the bottom half of 190a below its intersection with 190b in Fig. 2a; also see [0047], [0052]), and a third manifold port communicating with the outlet (the top half of 190a above its intersection with 190b in Fig. 2a, but with the valve 120 rotated to position G as shown in Fig. 2d; also see [0047], [0052]).
However, modified Melsheimer does not state that the mixing component is located along the first flow path between the second manifold port and the second port of the second chamber.
It would have been an obvious matter of design choice to a person having ordinary skill in the art before the effective filing date of the present invention to modify the system of modified Melsheimer to include a mixing component that is located along the first flow path between the second manifold port and the second port of the second chamber. The area between the second manifold port (the bottom half of bore 190a below its intersection with bore 190b in Fig. 2a) and the second port (port 188a, Fig. 2a) of the second chamber (chamber 150, Fig. 2a) in and of itself acts a mixing component as it is located within the first flow path and helps mix the embolic material as it passes between the first and second chambers (see [0051]-[0052]; also note that due to the relatively larger sizes of chambers 130 and 176 as seen in Fig. 2a compared to that of the first port 188c, the second port 188a, the first manifold port (bore 190b in position F of valve 120 in Fig. 2a), and the second manifold port (the bottom half of 190a below its intersection with 190b in Fig. 2a), turbulence is created as the embolic material flows back and forth between chambers due to differing diameters along the flow path, thus acting to mix the embolic material).
Additionally, since Applicant has not disclosed that having a mixing component that is located along the first flow path between the second manifold port and the second port of the second chamber solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either design. Furthermore, absent a teaching as to the criticality of a mixing component that is located along the first flow path between the second manifold port and the second port of the second chamber, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement.

Regarding claim 72, modified Melsheimer teaches the system of claim 1 substantially as claimed. Middleton further teaches wherein the mixing component (mixing apparatus 50, see Fig. 10) further comprises internal features (portions of passageway 52 to which nozzles 53 are connected) sized to interfere with the static mixing elements (nozzles 53) and prevent proximal or distal translation of the static mixing elements (nozzles 53) with respect to the elongate member (body 51, see Fig. 10, the portions to which nozzles 53 attach interfere with nozzles 53 and thus prevent translation of the nozzles 53).

Regarding claim 73, modified Melsheimer teaches the system of claim 1 substantially as claimed. Middleton further teaches wherein the static mixing elements (nozzles 53) comprises a plurality of helical static mixers housed within the elongate member (nozzles 53 can be spiraled, i.e. helical, through mixing apparatus 50, see par. [0063]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Melsheimer et al. (US 2009/0247985 A1) in view of Middleton et al. (US 2005/0209555 A1) and further in view of Kissinger et al. (US 2004/0054320 A1), as applied to claim 3 above, and further in view of Sturtevant (US 2009/0043277 A1).
Regarding claim 6, modified Melsheimer teaches the system of claim 3 substantially as claimed. Melsheimer further teaches that the tubular member (catheter 118) comprises a catheter (catheter 118, Fig. 2a, and see [0041]), the system further comprising a length of tubing (collar 189) extending between the outlet (port 188b) and the proximal end of the catheter (catheter 118) (see Fig. 2a, par. [0046]).
However, modified Melsheimer fails to state that the length of tubing is flexible.
Sturtevant teaches a length of tubing (material 24) that is flexible (see Fig. 1, par. [0035]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of modified Melsheimer to cause the length of tubing to be flexible as taught by Sturtevant in order to allow for the insertion of the tubing into patient cavities for medical treatment and permit easy insertion of the device into curved geometries (see Sturtevant par. [0024]).
Additionally, it would have been an obvious matter of design choice to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of modified Melsheimer to include tubing that is flexible since Applicant has not disclosed that having flexible tubing solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either design. Furthermore, absent a teaching as to the criticality of the flexibility of the tubing, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement.

Claim 75 is rejected under 35 U.S.C. 103 as being unpatentable over Melsheimer et al. (US 2009/0247985 A1) in view of Middleton et al. (US 2005/0209555 A1) and further in view of Kissinger et al. (US 2004/0054320 A1), as applied to claim 1 above, and further in view of Kouyoumjian et al. (US 2013/0253430 A1).
Regarding claim 75, modified Melsheimer teaches the system of claim 1 substantially as claimed (see 112b rejection/interpretation of claim 75 above).  However, modified Melsheimer fails to state wherein the first chamber is external to the housing.
Kouyoumjian teaches a system (see Fig. 7) wherein the first chamber (reservoir 62) is external to the housing (housing 8) (see Fig. 7, par [0057]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of modified Melsheimer to include that the first chamber is external to the housing as taught by Kouyoumjian in order to facilitate attachment, disposal, and replacement of the first chamber with an additional first chamber without having to remove the system from the patient each time (see Kouyoumjian par. [0057]-[0058]).

Claim 76 is rejected under 35 U.S.C. 103 as being unpatentable over Melsheimer et al. (US 2009/0247985 A1) in view of Middleton et al. (US 2005/0209555 A1) and further in view of Kissinger et al. (US 2004/0054320 A1), as applied to claim 1 above, and further in view of Piehl et al. (US 2016/0166761 A1).
Regarding claim 76, modified Melsheimer teaches the system of claim 1 substantially as claimed.  However, modified Melsheimer fails to state wherein the housing includes one or more mounting features for limiting movement of the barrel and the mixing component within the housing.
Piehl teaches a system (see Fig. 22) wherein the housing (housing 62 and lid 42) includes one or more mounting features (latch features 47) for limiting movement of the barrel (barrel of syringe 48) and the mixing component (valve 31) within the housing (housing 62 and lid 42) (see par. [0175]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of modified Melsheimer to include the mounting features as taught by Piehl in order to hold the barrel securely in place in one orientation and to protect and orient the mixing component (see Piehl par. [0175]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY SMALE whose telephone number is (571)270-7172. The examiner can normally be reached Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AVERY SMALE/Examiner, Art Unit 3783                                                                                                                                                                                                        /AMBER R STILES/Primary Examiner, Art Unit 3783